Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species d (identified as claims 1-19 and 36-37) in the reply filed on 5/17/2022 is acknowledged.  All other claims are withdrawn without traverse.
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, 14-15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0121736 A1 to Faifer.
As for claim 9, Faifer teaches an ammunition magazine (10, Fig. 1; “ammunition magazine” para [(0074]) comprising a magazine follower (14, Fig. 6; "follower" para {0074]) configured to orient all ammunition cartridges (24, Fig. 4; “ammunition cartridges" para [0074]) housed therewithin at an angle of about 0.2 degrees to about 5 degrees (unlabeled angle, Fig. 23; -see the angle of the surface 186 in Fig. 11 and 23 being about 3.6 degrees as measured) relative to a longitudinal axis (unlabeled axis, Fig. 31; -see the longitudinal axis of 286) of an associated chamber (286, Fig. 31; "firearm chamber’ para (0127}).
As for claim 11, Faifer teaches the ammunition magazine of claim 9 or claim 10, wherein the magazine follower (14, Fig. 6; "follower" para [0074]) does not contact (Fig. 31; -see the bullet portion not touching the follower) a bullet portion (Fig. 31; -see the bullet portion of 24e (smaller diameter pointed part on the left)) of the ammunition cartridges (24, Fig. 4; "ammunition cartridges" para [0074)).
As for claim 14, Faifer teaches a magazine follower (14, Fig. 6; "follower" para (0074]) configured to orient a first ammunition cartridge (24, Fig. 4; “ammunition cartridges" para [0074)) housed within an associated ammunition magazine (10, Fig. 1; "ammunition magazine” para [0074]) at an angle of about 2 degrees to about 20 degrees (unlabeled angle, Fig. 23; -see the angle of the surface 186 in Fig. 11 and 23 being about 3.6 degrees as measured) relative to a top surface (128, Fig. 11; "intermediate portion" para [0091]) of the magazine follower (14, Fig. 6; "follower" para [0074)).
As for claim 15, Faifer teaches the magazine follower of claim 14, comprising a ramp (186, Fig. 11 and 23; "upper side" para [0118}: Note: see the surface 186 being at an angle in Fig. 23 relative to the surface 128 which is flat relative to the chamber; "The intermediate portion 128 may be generally flat and smooth" para [0091}) on its top surface (128, Fig. 11; "intermediate portion" para [0091]), wherein the ramp (186, Fig. 11 and 23; "upper side" para [0118]: Note: see the surface 186 being at an angle in Fig. 23 relative to the surface 128 which is flat relative to the chamber, "The intermediate portion 128 may be generally flat and smooth" para [0091]) is configured to orient the first ammunition cartridge (24, Fig. 4; “ammunition cartridges" para [0074]) housed within the associated ammunition magazine (10, Fig. 1; “ammunition magazine” para [0074)]) at an angle of about 2 degrees to about 20 degrees (unlabeled angle, Fig. 23; -see the angle of the surface 186 in Fig. 11 and 23 being about 3.6 degrees as measured) relative to the top surface (128, Fig. 11; “intermediate portion" para [0091)).

As for claim 16, Faifer teaches the magazine follower of claim 14 or claim 15, wherein the follower (14, Fig. 6; “follower” para [0074)) is configured to not contact (Fig. 31; -see the bullet portion not touching the follower) a bullet portion (Fig. 31; -see the bullet portion of 24e (smaller diameter pointed part on the left)) of the ammunition cartridges (24, Fig. 4; “ammunition cartridges" para [0074)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 17-18, and 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2015/0121736 A1 to Faifer.
As for claim 10, Faifer teaches the ammunition magazine of claim 9, comprising an angle (unlabeled angle, Fig. 23; -see the angle of the surface 186 in Fig. 11 and 23 being about 3.6 degrees as measured), but fails to teach wherein the angle is about 1.5 degrees. While Faifer does not specifically teach the angle being about 1.5 degrees, it is well known in the art that routine experimentation and various design choices could have been used to have arrived at an angle of about 1.5 degrees. Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at an angle of about 1.5 degrees to enable to the bullet to enter the chamber of the gun with the least amount of resistance.
As for claim 11, Faifer teaches the ammunition magazine of claim 10, whereln the magazine follower (14, Fig. 6; "follower" para [0074]) does not contact (Fig. 31; -see the bullet portion not touching the follower) a bullet portion (Fig. 31; -see the bullet portion of 24e (smaller diameter pointed part on the left) of the ammunition cartridges (24, Fig. 4; “ammunition cartridges” para [0074]).
As for claim 12, Faifer teaches the ammunition magazine of Claim 9, wherein a bullet portion of the ammunition cartridges do not contact a feed ramp proximate to the associated chamber (intended use recitations, see the rejection of claim 5 below).
As for claim 13, Faifer discloses the claimed invention except he does not explicitly disclose wherein the follower includes a ramp on its top surface, and wherein the ramp is configured to orient a first ammunition cartridge housed within the ammunition magazine at an angle of about 20 to about 200 relative to the top surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a follower that includes a ramp on its top surface, and wherein the ramp is configured to orient a first ammunition cartridge housed within the ammunition magazine at an angle of about 20 to about 200 relative to the top surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
As for claims 17-18, Faifer discloses the claimed invention except he does not explicitly disclose wherein the ramp includes a concave top surface and/or a groove oriented along its longitudinal length or a shouldered cartridge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ramp include a concave top surface and/or a groove oriented along its longitudinal length or a shouldered cartridge, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
As for claims 36-37, Faifer discloses the claimed invention except he does not explicitly discloses an ammunition cartridge is a .223 cartridge or a 5.56 cartridge.   It would have been an obvious matter of design choice to have a .223 or 5.56 cartridge, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 1-3, 4/(1-3), 5-7, 8/(6-7), and 19/(8) are rejected under 35 U.S.C. 103(a) as being unpatentable over 2015/0121736 A1 to Faifer in view of US 2016/0348992 A1 to Tisone et al.
As for claim 1, Faifer teaches an ammunition magazine (10, Fig. 1; “ammunition magazine" para [0074]) configured to bottom-feed (Fig. 3;-see how the magazine is inserted into the bottom of the rifle thus allowing for bottom-feed of ammunition) a piurality of ammunition cartridges (24, Fig. 4; “ammunition cartridges" para {0074]) into an upper receiver (unlabeled upper receiver, Fig. 3; -see the upper receiver above the trigger assembly where the barrel is attached to) of a firearm (22, Fig. 4; "AR-15 rifle (or M-4 carbine)" para [0074)), the ammunition magazine (10, Fig. 1; “ammunition magazine” para [0074]) comprising: a magazine housing (12, Fig. 1; "housing" para (0074]) including a catch (34, Fig. 1; “projection 34...interlock with a magazine catch on the rifle" para (0075]) and a floor plate receiver (60, Fig. 6; -see the floor plate receiver 60 as it receiver the floor plate); spring (16, Fig. 6; “spring” para [0074]) within the magazine housing (12, Fig. 1; "housing" para [0074}); a floor plate retainer (20, Fig. 6; -see the floor plate retainer labeled as 20) disposed at a bottom end (unlabeled end, Fig. 6; -see the lower end closest to 18) of the spring (16, Fig. 6; "spring" para [0074)); a floor plate (18, Fig. 6; "floor plate” para [0074]) disposed at a bottom end (unlabeled end, Fig. 6; -see the lower end of the housing where 60 is located) of the magazine housing (12, Fig. 1; "housing" para (0074]) and reversibly mated with the floor plate retainer (20, Fig. 6; -see the floor plate retainer labeled as 20); and a magazine follower (14, Fig. 6; “follower" para [0074]) disposed at a top end (unlabeled end, Fig. 6; -see the upper end closest to 14) of the spring (16, Fig. 6; “spring” para [0074)), the magazine follower (14, Fig. 6; "follower" para (0074)) including: a protrusion (132, Fig. 11; "raised cartridge spacer’ para [0091]) on a top surface (128, Fig. 11; “intermediate portion" para [0091)), a ramp (186, Fig. 11 and 23; "upper side” para (0118): Note: see the surface 186 being at an angle in Fig. 23 relative to the surface 128 which is flat relative to the chamber; “The intermediate portion 128 may be generally flat and smooth" para [0091]) on the top surface (128, Fig. 11; "intermediate portion" para [0091]) and disposed adjacent to the protrusion (132, Fig. 11; "raised cartridge spacer" para [0091}), a front leg (118, Fig. 11; "front bumper” para (0090]) disposed on a distal end (unlabeled end, Fig. 11; -see the end of 14 containing 118) of the magazine follower (14, Fig. 6; "follower" para [0074]), and a rear leg (120, Fig. 11; "rear bumper" para [0090]) disposed generally opposite the front leg (118, Fig. 11; "front bumper” para [0090)), but fails to teach a cartridge-shaped protrusion on the top surface.  However, cartridge-shaped protrusion are well known in the art. Tisone teaches a similar magazine (10, Fig. 3A-3B; “external magazine" para [0044]) comprising a cartridge-shaped protrusion (151, Fig. 3B; "spacer" para (0047)). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used the cartridge-shaped protrusion of Tisone as the protrusion of Faifer in order to give the follower a more aesthetically pleasing appearance. 
As for claim 2, Faifer and Tisone teach the ammunition magazine of claim 1, and Faifer further teaches wherein the ammunition round (24, Fig. 4; “ammunition cartridges" para [0074]) is a 0.223 inch round (".223 Remington cartridges" para [0008)).
As for claim 3, Faifer and Tisone teach the ammunition magazine of claim 1, and Faifer further teaches wherein the ammunition round (24, Fig. 4; “ammunition cartridges" para [0074)]) is a 5.56 mm round ("5.56x45mm NATO cartridges” para {0008)).
As for claim 4/(1-3), Faifer and Tisone teach the ammunition magazine of any one preceding claim, and Faifer further teaches wherein the magazine follower further comprises a tail fin (152, 154, 158, Fig. 11, 12, 13 - see tail fin comprising resilient tab 152 with tip 158 and bottom 154; para [0122]; para [0123}) configured to slide vertically within a tail recess of the magazine housing (156, Fig. 11, 12, 13 – see how the tail fin 152/154/158 slides vertically within the tail recess 156 of the housing; "the lower portion of the resilient tab 152 may be in the channel 156 on the rear side 52 of the housing, and the tip of the resilient tab 158 may be positioned above the rear sill 64", para [0122]; "the resilient tab 154 may be disposed in the channel 156 on the rear wall of the housing”, para [(0123)).
As for claim 5, regarding the claimed invention being “configured to enable a cartridge to be fed…to contact a feed ramp of the upper receiver” as recited in the claim, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Faifer/Tisone was considered capable of performing the cited intended use.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claim 5) contain limitations concerning the method/manner of operating the ammunition magazine.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As for claim 6, Faifer teaches a magazine follower (14, Fig. 6; "follower" para [0074]) comprising: a protrusion (132, Fig. 11; "raised cartridge spacer" para {0091]) on a top surface (128, Fig. 11; "intermediate portion" para [0091]), a ramp (186, Fig. 11 and 23; “upper side" para [0118]: Note: see the surface 186 being at an angle in Fig. 23 relative to the surface 128 which is flat relative to the chamber; "The intermediate portion 128 may be generally flat and smooth" para [0091]) on the top surface (128, Fig. 11; "intermediate portion" para [0091]) and disposed adjacent to the protrusion (132, Fig. 11; "raised cartridge spacer" para [0091)), a front leg (118, Fig. 11; “front bumper” para [0090]) disposed on a distal end (unlabeled end, Fig. 11; -see the end of 14 containing 118) of the magazine follower (14, Fig. 6; “follower” para [0074)]), and a rear leg (120, Fig. 11; "rear bumper" para [0090}) disposed generally opposite the front leg (118, Fig. 11; "front bumper" para [0090)), but fails to teach a cartridge-shaped protrusion on the top surface. However, cartridge-shaped protrusion are well known in the art. Tisone teaches a similar magazine (10, Fig. 3A-3B; "external magazine" para [0044}) comprising a cartridge-shaped protrusion (151, Fig. 3B; "spacer" para [0047]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used the cartridge-shaped protrusion of Tisone as the protrusion of Faifer in order to give the follower a more aesthetically pleasing appearance.
As for claim 7, Faifer and Tisone teach the magazine follower of claim 6, and Faifer teaches further teaches comprising a tail fin (152, 154, 158, Fig. 11, 12, 13 - see tail fin comprising resilient tab 152 with tip 158 and bottom 154; para [0122]; para [(0123}) disposed adjacent the rear leg (Fig. 11, 12, 13 - see how the tail fin is disposed adajcent the rear leg 120, since the tail fin is disposed on the back side of the rear leg) and configured to slidably mate with a tail recess of a magazine housing (156, Fig. 11, 12, 13 - see how the tail fin 152/154/158 slides vertically within the tail recess 156 of the housing; "the lower portion of the resilient tab 152 may be in the channel 156 on the rear side 52 of the housing, and the tip of the resilient tab 158 may be positioned above the rear sill 64", para [0122]; "the resilient tab 154 may be disposed in the channel 156 on the rear wail of the housing", para [0123)).
As for claim 8/(6-7), Faifer and Tisone teach the magazine follower of claim 6 or claim 7, and Faifer further teaches wherein the ramp (186, Fig. 11 and 23; “upper side” para [0118]: Note: see the surface 186 being at an angle in Fig. 23 relative to the surface 128 which is flat relative to the chamber; "The intermediate portion 128 may be generally flat and smooth" para [0091]) is configured to enable a cartridge (24, Fig. 4; "ammunition cartridges" para (0074)]) to be fed from the ammunition magazine (10, Fig. 1; "ammunition magazine" para {0074]) to a chamber (286, Fig. 31; “firearm chamber" para [0127]) of an upper receiver (unlabeled upper recelver, Fig. 3; -see the upper receiver above the trigger assembly where the barrel is attached to) of a firearm (22, Fig. 4; "AR-15 rifle (or M-4 carbine)” para [(0074)) with a feed ramp (unlabeled ramp, Fig. 31; -see the angled ramp guiding the bullet into the chamber) of the upper receiver (unlabeled upper receiver, Fig. 3; -see the upper receiver above the trigger assembly where the barrel is attached to), but fails to teach the cartridge being fed into the upper receiver without enabling a bullet portion of the cartridge to contact a feed ramp of the upper receiver. While Faifer modified by Tisone does not specifically teach wherein the cartridge being fed into the upper receiver without enabling a bullet portion of the cartridge to contact a feed ramp of the upper receiver, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the cartridge being fed into the upper receiver without enabling a bullet portion of the cartridge to contact a feed ramp of the upper receiver. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the feed angle in order to have arrived at the cartridge being fed into the upper receiver without enabling a bullet portion of the cartridge to contact a feed ramp of the upper receiver for Faifer modified by Tisone, in order to have allowed cartridge to feed into the chamber with the least amount of resistance thus making the action smoother and more efficient.
As for claim 19, Faifer discloses the claimed invention except he does not explicitly disclose a .223 cartridge or a 5.56 cartridge.  It would have been an obvious matter of design choice to have a .223 cartridge or a 5.56 cartridge, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641